              Case 1:20-cr-00330-AJN Document 34 Filed 07/28/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 - - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - x
                                                                    :
 UNITED STATES OF AMERICA,                                          :        AFFIDAVIT OF CERTIFICATION
                                                                    :        PURSUANT TO LOCAL
                                - v. -                              :        CRIMINAL RULE 16.1
                                                                    :
  GHISLAINE MAXWELL,                                                :        20 Cr. 330 (AJN)
                                                                    :
                                          Defendant.                :
                                                                    :
 - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - x
STATE OF NEW YORK                                            )
COUNTY OF NEW YORK                                           :        ss.:
SOUTHERN DISTRICT OF NEW YORK )

         ALEX ROSSMILLER, pursuant to Title 28, United States Code, Section 1746, hereby

affirms under penalty of perjury:

         1.        I am an Assistant United States Attorney in the Office of Audrey Strauss,

Acting United States Attorney for the Southern District of New York. I am one of the Assistants

who represents the Government in these proceedings.

         2.        I certify pursuant to Local Criminal Rule 16.1 that the Government has conferred

in good faith with counsel to the defendant, Ghislaine Maxwell, regarding the Government’s

proposed protective order, pursuant to Federal Rule of Criminal Procedure 16.

         3.        The parties have been able to agree on most of the provisions of a protective order.

However, the parties have been unable to resolve two areas of dispute.

                   a.        First, the defendant and her counsel have objected to the Government’s

proposal that the defense be permitted to reference identities of witnesses and victims to

prospective defense witnesses (so long as those witnesses and their counsel abstain from further

disclosing or disseminating any such identities), and be permitted to reference publicly any victim
            Case 1:20-cr-00330-AJN Document 34 Filed 07/28/20 Page 2 of 2




who has spoken—or who at some future time speaks—by name on the public record in this case,

and otherwise be permitted to identify victim names in sealed filings, or identify victims by

pseudonyms in public filings, or redact victim names in public filings, but that the defendant and

her counsel be restricted from otherwise publicly referencing witness or victim identities. That

disagreement is reflected in the differences between the Government’s proposed order paragraphs

5, 6, 8, and 16 and the corresponding defense proposed paragraphs 6, 7, 9, and 17.

               b.     Second, the defendant and her counsel have proposed certain restrictions on

the Government and potential Government witnesses and their counsel. For the reasons set forth

in the Government’s accompanying letter, the Government does not believe that such restrictions

are warranted or appropriate.     That disagreement is reflected in the defendant’s proposed

paragraph 3, which does not have a corresponding paragraph in the Government’s proposed order,

and in the differences between the Government’s proposed order paragraph 4 and the

corresponding defense proposed paragraph 5.

       4.      I hereby certify that the foregoing statements made by me are true.


Dated: New York, New York
       July 28, 2020

                                             _________________________
                                             Alex Rossmiller
                                             Assistant United States Attorney
                                             Telephone: (212) 637-2415




                                                2
